


Exhibit 10.122

 

GUARANTY

 

1.                                       As an inducement for and in
consideration of any loan(s), lease(s), or other financial accommodation(s) of
even date herewith granted to MT. KENN PROPERTY HOLDINGS, LLC (hereinafter
collectively called “Obligor”), by THE BANK OF LAS VEGAS (hereinafter, together
with its successors and assigns, called “Lender”), the undersigned, Mt. Kenn
Nursing, LLC (hereinafter called “Guarantor”), hereby, jointly and severally if
more than one, unconditionally guarantees the full and prompt payment,
observance and performance when due, whether at the stated time, by acceleration
or otherwise, of all obligations of Obligor to Lender, howsoever created,
arising or evidenced, whether direct or indirect, absolute or contingent,
whether or not of the same or similar class or of like kind to any indebtedness
incurred contemporaneously with the execution of this Guaranty, and whether now
or hereafter existing, or due or to become due, including without limitation,
the following:

 

(a)                                  Any and all amounts owed by Obligor under,
in connection with, and/or pursuant to the indebtedness evidenced by that
certain Promissory Note of even date herewith, in the original principal sum of
Three Million One Hundred Seventy-Five Thousand Two Hundred and No/100 Dollars
($3,175,200.00) (the “Note”), with interest thereon according to the provisions
thereof, and all obligations of Obligor thereunder, in connection therewith
and/or pursuant to any and all agreements and other documents in connection
therewith; and

 

(b)                                 All sums advanced or expenses or costs paid
or incurred (including without limitation reasonable attorneys’ fees and other
legal expenses) by Lender pursuant to or in connection with the Note or any
agreements and other documents in connection therewith plus applicable interest
on such sums, expenses or costs; and

 

(c)                                  Any extensions, modifications, changes,
substitutions, restatements, renewals or increases or decreases of any or all of
the indebtedness referenced above; and

 

(d)                                 Any and all other indebtedness, obligations
and liabilities of any kind, of Obligor to Lender, now or hereafter existing,
absolute or contingent, joint and/or several, due or not due, secured or
unsecured, arising by operation of law or otherwise, direct or indirect,
including without limitation indebtedness, obligations and liabilities of
Obligor to Lender as a member of any partnership, syndicate or association or
other group and whether incurred by Obligor as principal, surety, endorser,
guarantor, accommodation party or otherwise, and any obligations which give rise
to an equitable remedy for breach of performance if such breach gives rise to an
obligation by Obligor to pay Lender.

 

2.                                       All of the obligations described in
paragraph 1, above, shall be referred to hereafter as the “Liabilities”.  In the
event any of the Liabilities shall not be paid or performed according to their
terms, Guarantor, shall immediately pay, perform or cause the performance of the
same, this Guaranty being a guarantee of full payment and performance and not of
collectibility and in no way conditional or contingent.  This Guaranty is an
absolute, unconditional and continuing guarantee the Guarantor being jointly and
severally liable with the Obligor and is in no way conditioned upon any
requirement that Lender first attempt to collect

 

--------------------------------------------------------------------------------


 

payment or seek performances of any of the Liabilities from Obligor or any other
obligor or guarantor, or resort to any other security or other means of
obtaining payment or performance of any of the Liabilities, or upon any other
contingency whatsoever.

 

3.                                       Guarantor further agrees to pay all
expenses (including reasonable attorneys’ fees and legal expenses) paid or
incurred by Lender in endeavoring to collect the Liabilities, or any part
thereof, and in enforcing or defending this Guaranty, whether or not a lawsuit
is commenced.

 

4.                                       Guarantor represents and warrants that
Guarantor is either financially interested in Obligor or will receive other
material economic benefits as a result of any loan(s), leases(s) or other
financial accommodation(s) made or granted to Obligor by Lender from time to
time.  Guarantor further represents and warrants that Guarantor is willing to
enter into this Guaranty as a material inducement to Lender to extend loan(s) or
other financial accommodation(s), or to enter into lease(s), from time to time
to or with Obligor, and acknowledges that Lender would not be willing to extend
any such loan(s) or other financial accommodation(s) or enter into such
lease(s) absent this Guaranty.  In any community property state, if Guarantor is
married, Guarantor’s promise is made for the benefit of Guarantor’s marital
community.

 

5.                                       Guarantor agrees that the occurrence of
any of the following events shall constitute a default under this Guaranty:  (a)
the failure of Guarantor to perform or observe any obligation under this
Guaranty or (b) the death, incompetency, dissolution or insolvency of Obligor or
Guarantor or any other guarantor of any of the Liabilities, or (c) the inability
of Obligor or Guarantor or any other guarantor of any of the Liabilities to pay
debts as they mature, or (d) an assignment by Obligor or Guarantor or any other
guarantor of any of the Liabilities for the benefit of creditors, or (e) the
institution of any proceeding by or against Obligor or Guarantor or any other
guarantor of any of the Liabilities (under the Bankruptcy Code or otherwise)
seeking to adjudicate it bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment or composition of it or its debts under any law relating
to bankruptcy, insolvency or reorganization or relief of debtors or seeking the
appointment of a receiver, trustee or custodian for itself or for all or a
substantial part of its property unless such petition and the case or proceeding
initiated thereby are dismissed within thirty (30) days from the date of such
filing, or (f) the institution by Guarantor or any other person or entity of any
liquidation, dissolution or reorganization proceedings with respect to
Guarantor, or (g) the default by Obligor under any other agreement or document
concerning or relating to the Liabilities, or (h) the default by Guarantor under
the terms of any other obligation of Guarantor to Lender, or (i) any
representation or warranty contained herein or in any other document delivered
by or on behalf of Guarantor or Obligor to Lender shall be false or misleading
in any material respect, or (j) there shall be a material default or event of
default under any other agreement or document securing or guaranteeing any of
the obligations secured by this Guaranty, or (k) if Guarantor is a corporation,
the sale, pledge or assignment by the shareholders of Guarantor of any shares of
the stock of Guarantor without the prior written consent of Lender; the transfer
of Guarantor’s assets not in the ordinary course of the Guarantor’s business;
the merger or consolidation of Guarantor with another company or entity; the
liquidation of Guarantor; or the issuance by Guarantor of any new stock or
warrants, or the transfer of issued and outstanding treasury stock or warrants
of Guarantor, or (l) if Guarantor is a partnership or joint venture, the sale,
pledge, transfer or assignment by any of the partners or joint venturers of
Guarantor of any of their partnership or joint venture interest in Guarantor;
the withdrawal of any general partner(s) or joint venturer(s); or the admittance
of any additional partner(s) or joint venturer(s) into Guarantor without the
prior

 

2

--------------------------------------------------------------------------------


 

written consent of Lender.  Upon and after the occurrence of a default
hereunder, the Liabilities shall be automatically accelerated and shall become
immediately due and payable by Guarantor, or Guarantor’s successor or estate,
without presentment, demand, protest, or further notice of any kind, all of
which are hereby expressly waived by Guarantor.

 

6.                                       Guarantor further agrees that this
Guaranty shall continue to be effective or shall be reinstated, as the case may
be, if at any time payment to or for the benefit of Lender of the Liabilities,
or any part thereof, is rescinded or must otherwise be returned by Lender due to
the insolvency, bankruptcy or reorganization of Obligor or otherwise, all as
though such payment to or for the benefit of Lender had not been made.

 

7.                                       Lender may, without demand or notice of
any kind, at any time when any amount shall be due and payable hereunder by
Guarantor, appropriate and apply toward the payment of such amount, and in such
order of application as Lender may from time to time elect, any property,
balances, credits, deposits, accounts, instruments or moneys of Guarantor in the
possession or control of Lender for any purpose.

 

8.                                       This Guaranty shall be a continuing,
absolute and unconditional guaranty of payment and performance and not of
collectibility and shall remain in full force and effect as to Guarantor,
subject to discontinuance only as follows:  Guarantor, or any person duly
authorized and acting on behalf of Guarantor, may give written notice to Lender
of discontinuance of this Guaranty, but no such notice shall be effective in any
respect until it is actually received by Lender and no such notice shall affect
or impair the obligations hereunder of Guarantor with respect to any Liabilities
existing at the date of receipt of such notice by Lender (or any Liabilities
required or permitted to be advanced by Lender on or after such date), or for
renewals or extensions of such Liabilities made after Lender receives
Guarantor’s notice, or any interest thereon or any expenses paid or incurred by
Lender in endeavoring to collect such Liabilities, or any part thereof, or in
enforcing this Guaranty against Guarantor.  Any such notice of discontinuance by
or on behalf of any Guarantor shall not affect, impair or release the
obligations hereunder of any other guarantor with respect to any of the
Liabilities.

 

9.                                       If requested by Lender, Guarantor
hereby agrees to provide Lender, within 90 days after the end of each calendar
year a financial statement prepared in accordance with generally accepted
accounting principles, and within thirty (30) days of filing, a certified copy
of Guarantor’s most recent federal tax return, and concurrently therewith a
certificate to the effect that such Guarantor is not aware of any condition or
event which constitutes a default under this Guaranty, or under any notes or
other obligations of Guarantor or which, with the mere passage of time or
notice, or both, would constitute a default under this Guaranty.

 

10.                                 Lender may at any time and from time to
time, without the consent of, or notice to, Guarantor, and without affecting,
impairing or releasing the obligations of Guarantor hereunder, do any or all of
the following:  (a) retain or obtain a security interest in any property to
secure any of the Liabilities or any obligations hereunder, (b) retain or obtain
the primary or secondary liability of any party or parties, in addition to
Guarantor, with respect to any of the Liabilities, (c) renew, extend (including
extensions beyond the original term), modify, alter, change the interest rate
of, release or discharge any of the Liabilities, (d) settle, release or
compromise any liability of any other guarantor of any of the Liabilities or any
liability of any nature of any other party or parties with respect to the
Liabilities or any security therefor, (e) 

 

3

--------------------------------------------------------------------------------


 

accept partial payments of the Liabilities, (f) settle, release (by operation of
law or otherwise), compound, compromise, collect or liquidate any of the
Liabilities and any property securing any of the Liabilities, (g) consent to the
transfer of any property securing any of the Liabilities, (h) resort to
Guarantor for payment of any of the Liabilities, whether or not Lender shall
have resorted to any property securing any of the Liabilities or any obligation
hereunder or shall have proceeded against any other guarantor or any other party
primarily or secondarily liable on any of the Liabilities, (i) make any other
changes in its agreements with Obligor, and (j) stop lending money or extending
other credit to Obligor.

 

11.                                 Any amount received by Lender from
whatsoever source and applied by it to the payment of the Liabilities may be
applied in such a manner as provided in the Loan Agreement executed of even date
herewith.

 

12.                                 Guarantor is now adequately informed of
Obligor’s financial condition, and Guarantor agrees to keep so informed. 
Guarantor agrees that Lender has no obligation to provide Guarantor with any
present or future information concerning the financial condition of Obligor. 
Guarantor has not relied on financial information furnished by Lender in
deciding to execute this Guaranty.

 

13.                                 Guarantor hereby agrees that any debt of
Obligor to Guarantor is expressly subordinate to the right of Lender to payment
of the Liabilities, and that Lender shall be entitled to full payment of all of
the Liabilities prior to the exercise by Guarantor of any rights to payment or
performance of any debt which the Obligor may owe Guarantor.  Guarantor assigns
to Lender all rights Guarantor may have in any proceeding under the Federal
Bankruptcy Code or any receivership or insolvency proceeding of Obligor,
including all rights of Guarantor to be paid by Obligor.  This assignment does
not prevent Lender from enforcing Guarantor’s obligations hereunder in any way.

 

14.                                 Guarantor hereby expressly waives: (a)
notice of the acceptance of this Guaranty, (b) notice of the existence or
creation of all or any of the Liabilities, (c) presentment, demand, notice of
dishonor, protest, and all other notices whatsoever, (d) all diligence in
collection or protection of or realization upon the Liabilities or any part
thereof, any obligation hereunder, or any security for any of the foregoing, (e)
all defenses based on suretyship or impairment of collateral, and (f) all events
and circumstances which might otherwise constitute a defense or discharge of the
obligations of Obligor, Guarantor or any other guarantor.  Guarantor shall not
be released or discharged, either in whole or in part, by Lender’s failure to
perfect, delay in perfection or failure to continue the perfection of any
security interest in any property that secures any of the Liabilities or any
obligation of Guarantor hereunder, or to protect the property covered by any
such security interest.

 

15.                                 Lender may, without notice to Guarantor or
Obligor of any kind, sell, assign, or transfer all or any of the Liabilities,
and in such event each and every immediate and successive assignee, transferee,
or holder of all or any of the Liabilities shall have the right to enforce this
Guaranty, by suit or otherwise, for the benefit of such assignee, transferee, or
holder, as fully as if such assignee, transferee or holder were herein by name
specifically given such rights, powers and benefits.  Lender shall have an
unimpaired right, prior and superior to that of any such assignee, transferee or
holder, to enforce this Guaranty for the benefit of Lender as to so much of the
Liabilities as it has not sold, assigned, or transferred.

 

4

--------------------------------------------------------------------------------


 

16.                                 No delay on the part of Lender in the
exercise of any right or remedy shall operate as a waiver thereof, and no single
or partial exercise by Lender of any right or remedy shall preclude other or
further exercise thereof or the exercise of any other right or remedy.

 

17.                                 No action of Lender permitted hereunder
shall in any way affect, impair or release this Guaranty.

 

18.                                 For purposes of this Guaranty, Liabilities
shall include all obligations of Obligor to Lender stated herein,
notwithstanding any right or power of Obligor or anyone else to assert any claim
or defense as to the payment or performance of such Liabilities, and no such
claim or defense shall affect, impair or release the obligations of Guarantor
hereunder.

 

19.                                 This Guaranty shall be binding upon
Guarantor and the heirs, legal representatives, successors and assigns of
Guarantor.  If more than one party shall execute this Guaranty, the term
“Guarantor” shall mean all parties executing this Guaranty, and all such parties
shall be jointly and severally obligated hereunder.

 

20.                                 As further consideration for the loan(s),
lease(s), or other financial accommodation(s) by Lender to Obligor and as a
material inducement to Lender to make or enter into the loan(s), lease(s), or
other financial accommodation(s) and accept this Guaranty, and notwithstanding
anything to the contrary contained in this Guaranty or any other document
delivered in connection with this Guaranty, Guarantor hereby irrevocably waives,
disclaims and relinquishes any and all claims, rights or remedies which
Guarantor may now have or hereafter acquire against Obligor that arise in
connection with this Guaranty and/or the performance by Guarantor hereunder,
including without limitation any claim, remedy or right of subrogation,
reimbursement, exoneration, contribution, indemnification, or participation in
any claim, right or remedy of Lender against Obligor or any security which
Lender now has or hereafter acquires, whether or not such claim, right or remedy
arises in equity, under contract, by statute, under common law or otherwise.

 

21.                                 All notices pursuant to this Guaranty shall
be in writing and shall be directed to the addresses set forth herein or such
other address as may be specified in a notice given in accordance with the
requirements of this paragraph.  Except as otherwise specifically provided
herein, notices shall be deemed to be given three (3) days after mailing by
certified or registered mail, return receipt requested, or one (1) business day
after deposit with a recognized overnight courier, or when personally delivered
to and received at the required address.

 

22.                                 In the event any provision contained in this
Guaranty is invalid, illegal, or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired.

 

23.                                 The Guarantor hereby waives the right to
require the Holder of the obligations hereby guaranteed to take action against
the Debtor as provided in O.C.G.A. § 10-7-24.

 

24.                               THIS GUARANTY SHALL BE GOVERNED BY AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH FEDERAL LAW AND THE SUBSTANTIVE, AND
NOT THE CONFLICT LAWS OF THE STATE OF NEW MEXICO, EXCEPT AND

 

5

--------------------------------------------------------------------------------


 

ONLY TO THE EXTENT OF PROCEDURAL MATTERS RELATED TO THE PERFECTION AND
ENFORCEMENT OF LENDER’S RIGHTS AND REMEDIES AGAINST THE PROPERTY, WHICH MATTERS
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF GEORGIA.  HOWEVER, IN THE EVENT
THAT THE ENFORCEABILITY OR VALIDITY OF ANY PROVISION OF THIS GUARANTY IS
CHALLENGED OR QUESTIONED, SUCH PROVISION SHALL BE GOVERNED BY WHICHEVER
APPLICABLE STATE OR FEDERAL LAW WOULD UPHOLD OR WOULD ENFORCE SUCH CHALLENGED OR
QUESTIONED PROVISION.  THE LOAN TRANSACTION WHICH IS EVIDENCED BY THE NOTE AND
THIS GUARANTY HAS BEEN APPLIED FOR, CONSIDERED, APPROVED AND MADE, AND ALL
NECESSARY LOAN DOCUMENTS HAVE BEEN ACCEPTED BY LENDER IN THE STATE OF NEW
MEXICO.

 

GUARANTOR, AND LENDER BY ACCEPTANCE OF THIS GUARANTY, EACH HEREBY WAIVE, TO THE
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY ACTION UNDER OR IN ANY WAY
CONNECTED WITH THIS GUARANTY AND IN NO EVENT SHALL LENDER BE LIABLE FOR PUNITIVE
OR CONSEQUENTIAL DAMAGES.

 

IN WITNESS WHEREOF, the undersigned has executed this Guaranty as of the date
written below.

 

November 4, 2011.

 

 

 

 

 

 

Mt. Kenn Nursing, LLC

 

 

 

 

 

By:

/s/ Martin Brew

(L.S.)

 

Martin Brew, Chief Financial Officer

 

 

 

 

Address of Guarantor:

 

 

 

 

 

 

6

--------------------------------------------------------------------------------
